Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record neither anticipates nor renders obvious all of the limitations recited in the base claims, including: 
● the first display element and the second display element are adjacent to each other and exhibit colors different from each other, wherein the first pixel unit comprises a first transistor, a first pixel electrode electrically connected to one of a source and a drain of the first transistor, and a second transistor one of a source and a drain of which is electrically connected to a gate of the first transistor, wherein the second pixel unit comprises a third transistor, a second pixel electrode electrically connected to one of a source and a drain of the third transistor, and a fourth transistor one of a source and a drain of which is electrically connected to a gate of the third transistor, wherein in a planar view, the second pixel electrode does not overlap with a channel formation region of the first transistor or a channel formation region of the fourth transistor, and wherein in the planar view, the second pixel electrode overlaps with a channel formation region of the second transistor (claims 6 and 17).
● the first display element and the second display element are adjacent to each other and exhibit colors different from each other, wherein the first pixel unit comprises a first transistor, a first pixel electrode electrically connected to one of a source and a drain of the first transistor, and a second transistor one of a source and a drain of which is electrically connected to a gate of the first transistor, wherein the second pixel unit comprises a third transistor, a second pixel electrode electrically connected to one of a source and a drain of the third transistor, and a fourth transistor one of a source and a drain of which is electrically connected to a gate of the third transistor, wherein in a planar view, the first pixel electrode does not overlap with a channel formation region of the second transistor or a channel formation region of the third transistor, and wherein in the planar view, the first pixel electrode overlaps with a channel formation region of the fourth transistor (claim 20).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT X CAO whose telephone number is (571)272-1703. The examiner can normally be reached M-F, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHAT X CAO/Primary Examiner, Art Unit 2817